Exhibit 10.4


EXECUTIVE CONFIDENTIALITY AND RESTRICTIVE COVENANT AGREEMENT
 
THIS EXECUTIVE CONFIDENTIALITY AND RESTRICTIVE COVENANT AGREEMENT (the
“Agreement”) is entered into as of February 13, 2008 (the “Effective Date”),
between The Hershey Company, a Delaware corporation together with its
subsidiaries and affiliates and its and their respective successors and assigns
(“Employer”), and ___________________ (“Executive”).
 
WHEREAS, Executive currently serves, or is being hired or promoted to serve, in
an E-grade level position with Employer.
 
WHEREAS, Employer possesses certain valuable confidential, proprietary and/or
trade secret information (collectively, “Confidential Information,” as further
defined below) that gives Employer a competitive advantage.
 
WHEREAS, Employer has developed and maintained, at substantial expense and over
a considerable period of time, relationships with customers, suppliers, agents,
licensees, licensors and others that likewise give Employer a competitive
advantage (“Business Relationships”).
 
WHEREAS, as a result of Executive’s past, future, and/or continued employment in
an E-grade level position with Employer, Executive has been and/or will continue
to be given access to, and will assist in, the development and maintenance of
Employer’s Confidential Information and Business Relationships, and it is the
parties’ intent to continue to safeguard such Confidential Information and
Business Relationships both during and after the term of Executive’s employment
with Employer.
 
WHEREAS, Employer’s reputation and present and future competitive position are
dependent upon Employer’s ability to protect its interests in such Confidential
Information and Business Relationships.
 
NOW, THEREFORE, in consideration of (i) Employer employing Executive in an
E-grade level position with Employer, (ii) Employer providing and continuing to
provide Executive access to such Confidential Information and Business
Relationships, (iii) Employer providing and continuing to provide Executive
access to specialized training, (iv) Employer making an award of performance
stock units (“PSUs”) to Executive under the 2008-2009 PSU cycle (the “2008-2009
PSU award”), (v) Employer permitting Executive to participate in and defer the
2008-2009 PSU award into the Deferred Compensation Plan of Employer, and/or (vi)
for other good and valuable consideration, the sufficiency and receipt of which
are hereby acknowledged, Employer and Executive agree as follows:
 
1. Non-Disclosure of Confidential Information.  Executive acknowledges that due
to the nature of his/her employment and the position of trust that he/she holds
or will hold with Employer, he/she will have special access to, learn, be
provided with, and in some cases will prepare and create for Employer, trade
secrets and other confidential and proprietary information relating to
Employer’s business, including, but not limited to,
 

 
 

--------------------------------------------------------------------------------

 
 
information about Employer’s manufacturing processes; manuals, recipes and
ingredient percentages; engineering drawings; product and process research and
development; new product information; cost information; supplier data; strategic
business information; information related to Employer’s legal strategies or
legal advice rendered to Employer; marketing, financial and business development
information, plans, forecasts, reports and budgets; customer information; new
product strategies, plans and project activities; and acquisition and
divestiture strategies, plans and project activities (collectively,
“Confidential Information”).  Executive acknowledges and agrees that
Confidential Information, whether or not in written form, is the exclusive
property of Employer, that it has been and will continue to be of critical
importance to the business of Employer, and that the disclosure of it to, or use
of it by, competitors and others will cause Employer substantial and irreparable
harm.  Accordingly, Executive will not, either during his/her employment or at
any time after the termination (whether voluntary or involuntary, and regardless
of reason) of such employment with Employer, use, or disclose any Confidential
Information relating to the business of Employer which is not generally
available to the public.  Notwithstanding the foregoing provisions of this
Paragraph 1, Executive may disclose or use any such information (i) when such
disclosure or use may be required or appropriate in the good faith judgment of
Executive in the course of his/her employment with Employer, (ii) when required
by a court of law, by any governmental agency having supervisory authority over
Executive or the business of Employer, or by any administrative or legislative
body (including a committee thereof) with apparent jurisdiction, or (iii) with
the prior written consent of Employer’s Chief Executive Officer (“CEO”) or Board
of Directors (“Board”) (provided that, if Executive is CEO, such consent must be
by the Board).  Executive understands and agrees that his/her obligations under
this Agreement shall be in addition to, rather than in lieu of, any obligations
Executive may have under any applicable statute or at common law.
 
2. Non-Competition.  Executive acknowledges that Employer is engaged in the
business of developing, producing, marketing, selling and distributing
confectionery, snack, better-for-you and balanced nutrition products and
chocolate-related grocery products (“Employer’s Business”).  Executive
acknowledges that due to the nature of his/her employment with Employer, he/she
has and will have special access to, contact with, and Confidential Information
about, Employer’s Business and Business Relationships.  Executive acknowledges
that Employer has incurred considerable expense and invested considerable time
and resources in developing its Business Relationships, and that those Business
Relationships are critical to the success of Employer’s business.  Accordingly,
both (i) during the term of his/her employment with Employer, and (ii) for a
period of twelve (12) months following the termination of his/her employment
(whether voluntary or involuntary, and regardless of reason), Executive, except
in the performance of his/her duties to Employer, shall not, in any geographic
area where Employer conducts business, without the prior written consent of
Employer’s CEO or Board (provided that, if Executive is CEO, such consent must
be by the Board), directly or indirectly serve or act as an officer, director,
employee, consultant, advisor, independent contractor, agent or representative
for the domestic or worldwide confectionery, snack, better-for-you, balanced
nutrition, or chocolate-related grocery businesses of any person or entity that
is in competition with any of the aspects of Employer’s Business. For purposes
of clarification, Executive will not be deemed to be involved in a business in
competition
 

 
2 

--------------------------------------------------------------------------------

 

with Employer’s Business, and accordingly this paragraph 2 will not be violated,
by the Executive (A) providing services to a subsidiary, division or unit of an
entity (a “parent company”) that engages, directly or indirectly, in any
competitive business described above, so long as Executive and the subsidiary,
division or unit to which he/she is providing services do not engage in any such
competitive business, or (B) serving at the corporate level of a parent company
that engages, directly or indirectly, in any competitive business described
above, so long as the gross revenues from such competitive businesses
constituted less than 10% of consolidated annual gross revenues for the parent
company’s most recently completed fiscal year.
 
3. Non-Solicitation; Non-Disparagement.  Both (i) during the term of his/her
employment by Employer, and (ii) for a period of 12 months following the
termination of his/her employment (whether voluntary or involuntary, and
regardless of reason), Executive, except in the performance of his/her duties to
Employer, shall not directly or indirectly (including as an officer, director,
employee, consultant, advisor, agent or representative), for himself/herself or
on behalf of any other person or entity:
 
                   (a) knowingly recruit or solicit, or participate in
recruiting or soliciting, any of Employer’s employees, or communicate, except in
the case of a reference described in the last sentence of this paragraph, to any
other person or entity about the nature, quality or quantity of work, or any
special knowledge or personal characteristics, of any person employed by
Employer.  If Executive should wish to discuss possible employment with any
then-current employee of Employer during the period set forth above, Executive
may request written permission to do so from the most senior human resources
officer of Employer who may, in his/her discretion, grant a written exception to
the no solicitation covenant set forth immediately above; provided, however,
Executive shall not discuss any such employment possibility with any such
employee prior to such permission.  Notwithstanding the foregoing, the
provisions of this paragraph shall not be violated by (i) general advertising or
solicitation not specifically targeted at employees of Employer, (ii) Executive
serving as a reference, upon request, for any employee of Employer, or (iii)
actions taken by any person or entity with which Executive is associated if
Executive is not personally involved in any manner in the matter and has not
identified such employee for recruiting or solicitation; or
 
                   (b) make any public statements that disparage Employer,
its  employees, officers, directors, products or services, provided
that,  notwithstanding the foregoing, truthful statements made in the course of
sworn testimony in administrative, judicial or arbitral proceedings (including,
without limitation, depositions in connection with such proceedings), normal
competitive-type statements, and statements made in the good faith performance
of the Executive’s duties to Employer shall not be subject to this clause.
 
                4. Violation of Paragraphs 1, 2 or 3.  Executive acknowledges
Employer’s valid and protectable interest in aligning the long-term interests of
valued employees with those of Employer by providing Executive an ownership
interest in the Employer through the 2008-2009 PSU award and otherwise, and
likewise acknowledges Employer’s valid and protectable interest in preventing
former employees whose interests become adverse
 

 
3 

--------------------------------------------------------------------------------

 

to the Employer from maintaining an ownership or other interest in the
Employer.  Accordingly, Executive agrees that if he/she violates any of
paragraphs 1, 2 or 3 above (the date on which any such violation occurs is the
“Date of Breach”), Employer may, in its sole discretion, in addition to any
other remedies available to it at law or in equity:  (a) cancel any unvested
portion of the 2008-2009 PSU award; (b) require Executive to pay Employer the
full value of any portion of the 2008-2009 PSU award that vested within the
twelve (12) months immediately preceding the Date of Breach; and/or (c) require
Executive to pay Employer the value of all gains on any portion of the 2008-2009
PSU award that were realized within the twelve (12) month period immediately
preceding the Date of Breach.
 
                5. Entire Agreement.  Executive acknowledges and agrees that (a)
this Agreement includes the entire agreement and understanding between the
parties with respect to the subject matter hereof, and may be amended, modified
or changed only by a written instrument executed by Executive and Employer, and
(b) violation of paragraphs 1, 2 or 3 hereof may cause Executive to lose the
right to receive, or may obligate Executive to repay to Employer, amounts
awarded or accrued under various plans and programs of Employer as described in
paragraph 4 and that, to the extent any effect of this Agreement upon such
amounts may be inconsistent with the terms and conditions of such plans or
programs as in effect on the date hereof, this Agreement shall constitute an
amendment of such terms and conditions and Executive’s consent thereto.  No
provision of this Agreement may be waived except by a writing executed and
delivered by the party sought to be charged.  Any such written waiver will be
effective only with respect to the event or circumstance described therein and
not with respect to any other event or circumstance, unless such waiver
expressly provides to the contrary.  Notwithstanding the foregoing, this
Agreement shall not supersede the provisions of Section 3 of the Long-Term
Incentive Program Participation Agreement to which Executive may be a party
insofar as the terms thereof apply to awards and amounts other than the
2008-2009 PSUs.
 
6. Miscellaneous.
 
(a)  This Agreement shall be governed by and construed in accordance with the
laws of the Commonwealth of Pennsylvania, without reference to
principles of  conflict of laws.
 
    (b)  All notices and other communications hereunder shall be in writing;
shall be delivered by hand delivery to the other party or mailed by registered
or certified mail, return receipt requested, postage prepaid or by a nationally
recognized courier service such as Federal Express; shall be deemed delivered
upon actual receipt; and shall be addressed as follows:
 
If to Employer:
 
The Hershey Company
100 Crystal A Drive
Hershey, Pennsylvania 17033
ATTN:  Vice President, Total Compensation and Benefits
 
 
4

--------------------------------------------------------------------------------


 
If to Executive:
 
At the address set forth with the signature below,
 
or to such other address as either party shall have furnished to the other in
writing in accordance herewith.
 
                                    (c) Any provision of this Agreement which is
prohibited or unenforceable in any jurisdiction will, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction will not invalidate or render unenforceable
such provision in any other jurisdiction.
 
IN WITNESS WHEREOF, each of the parties hereto has duly executed this Agreement
as of the date first set forth above.
 



 
EXECUTIVE:
       
_______________________________________
       Print Name and Address:    
_______________________________________
   
_______________________________________
   
_______________________________________
 
 
 
   

 

     
EMPLOYER:
 
The Hershey Company, a Delaware corporation
       By:    _________________________________  
 
 
________________________________
     
   _____________________________
 
 
 
 




 
5 

--------------------------------------------------------------------------------

 
